DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application is a 371 of PCT/JP2018/026334 filed on July 12, 2018.
A preliminary amendment was received from the applicant on January 7, 2021.
Claims 9-10 have been cancelled.

Drawings
The drawings were received on January 7, 2021.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 7, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sampson (US 10,717,503).
Sampson discloses the same control system for an outboard motor as claimed, as shown in Figures 5A-6, which is comprised of an outboard motor, defined as Part #18 or 34, with a propeller, defined as Part #38, that is attached to a stern of a watercraft, defined as Part #70, a lift/tilt actuator, defined as Part #30, for changing an attitude of said outboard motor with respect to said watercraft, as shown in Figure 5B, and a controller, defined as Part #80, which is configured to implement a first control that operates said actuator and controls a vertical position of said propeller to a first position, and a second control that operates said actuator and controls said vertical position of said propeller to a second position that is closer to a water surface than said first position, as shown in Figure 5B, where said controller receives information on a depth of water from a depth sensor, defined as Part #74, in a travel direction of said watercraft, as shown in Figure 5A, and determines which of said first control or second control is implemented based upon said information on said water depth and a navigation speed of said watercraft that is received from a speed sensor, defined as Part #78, as shown in Figure 5A.  Said controller implements said second control based upon water depth information that is equal to or less than a first threshold, and a navigation speed that is less than a second threshold, as shown in Figures 5A-B.  Said lift/trim actuator is configured to change a trim angle of said outboard motor, as shown in Figure 5B, and a vertical lift height of said outboard motor, as shown in Figure 5B.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sampson in view of Kaji (US 6,801,839).
Sampson, as set forth above, discloses all of the features claimed except for the use of a route setting device for setting a route to a destination for a watercraft.
Kaji discloses a control parameter selecting apparatus for a boat with an outboard motor, as shown in Figures 1-8, said apparatus being comprised of an outboard motor, defined as Part #130, with a propeller, defined as Part #13, that is attached to a stern of a boat, a sailing control device, defined as Part #11, with an attitude control, defined as Part #11a, for controlling a power trim device, defined as Part #130a, of said outboard motor, as shown in Figure 2, and a selecting apparatus or controller, defined as Part #10, that includes a route setting device, defined as Part #103, which receives GPS positional information, defined as Part #101a, and water area information, defined as Part #102, in order to determine a route for said boat and control said outboard motor, as shown in Figure 2.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize a boat with an outboard motor and a controller with a route setting device, as taught by Kaji, in combination with the control system for an outboard motor of a watercraft as disclosed by Sampson for the purpose of providing a control system for an outboard motor with means to control both an attitude of said outboard motor and a course or route of said watercraft based upon water depth and navigation speed of said watercraft.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sampson in view of Rydberg et al. (US 9,862,473).
Sampson, as set forth above, discloses all of the features claimed except for the use of an actuator for pivoting an outboard motor about a rotation axis that is parallel to a rotation axis of a propeller of said outboard motor.
Rydberg et al. discloses a pivotable drive unit for a boat, as shown in Figures    1-16, which is comprised of a drive unit, defined as Part #20 or 22, with a propeller, defined as Part #21 or 23, that is attached to a stern of a boat, defined as Part #10, and a steering actuator, defined as Part #30, which is configured to pivot each drive unit about a longitudinal axis, defined as Part L, of said boat, as shown in Figures 1-3, where said longitudinal axis is parallel to a rotation axis of the propeller of each drive unit, as shown in Figure 1.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize an actuator for pivoting a drive unit about a rotation axis that is parallel to a rotation axis of a propeller of said drive unit, as taught by Rydberg et al., in combination with the control system for an outboard motor of a watercraft as disclosed by Sampson for the purpose of providing a control system for an outboard motor with actuation means about a longitudinal axis, a transverse axis and a vertical axis of a watercraft in order to provide a greater range of motion for an outboard motor to avoid submerged obstacles or objects.

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




May 9, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617